                                                                                                   INDEX NO.   610625/2021

NYSCEF   DOC.
                  Case 2:21-cv-03914 Document 1-1 Filed 07/12/21 Page 1 ofRECEIVED
                NO. 1
                                                                           7 PageIDNYSCEF
                                                                                   #: 4 :                        06/09/2021




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF SUFFOLK
                                                                          X        Index No.:
            TANOSFIA TONEY,

                                    Plaintiff;
                                                                                   SUMMONS
                           vs.



            CREDENCE RESOURCE MANAGEMENT LLC.                                      Date Index No. Purchased:


                                    Defendants.
                                                                          X
            To the above-named Defendant:


                                    CREDENCE RESOURCE MANAGEMENT LLC
                                 17000 Dallas Parkway, Suite 204, Dallas, Texas 75248




            YOU ARE HEREBY            SUMMONED to answer the complaint in this action and to serve a
            copy of your answer, or, if the complaint is not served with the summons, to serve a notice of
            appearance, on the Plaintiffs attorney within 20 days after the service of this summons, exclusive
            of the day of service (or within 30 days after the service is complete if this Summons is not
            personally delivered to you within the State of New York); and in case of your failure
            to appear or answer, judgment will be taken against you by default for the relief
            demanded in the complaint.


            The basis of venue is the Plaintiffs residence in Suffolk County. Plaintiffs address which
            is Islip Terrace, NY.


            Dated this 2nd day of June, 2021 .



                                                                      Daniel Zen/el, Esq.
                                                                      Elizabeth Apostola, Esq.
                                                                      Zemel Law LLC
                                                                      660 Broadway
                                                                      Paterson, NJ 075 14
                                                                      T: (862) 227-3106
                                                                      F: (973) 282-8603
                                                                      dz@zemellawllc.com
                                                                      ea@,zemellawllc.om
                                                                      Attorneys for Plaintiff



            Notice: The nature of this action is violation of the Fair Debt Collection Practices Act.




                                                         1   of   7
                                                                                                INDEX NO.   610625/2021

NYSCEF   DOC.
                   Case 2:21-cv-03914 Document 1-1 Filed 07/12/21 Page 2 ofRECEIVED
                 NO. 1
                                                                            7 PageIDNYSCEF
                                                                                     #: 5 :                     06/09/2021




            SUPREME COURT OF THE STATE OF NEW YORK
            SUFFOLK COUNTY




            TANOSHA TONEY, and ail other similarly              )    Case No:
            situated consumers,                                 )
                                                                )
                             Plaintiff,
                                                                )    COMPLAINT
                      vs.                                       )
                                                                )
                                                                )
            CREDENCE RESOURCE MANAGEMENT )
            LLC.                                                )
                             Defendant.
                                                                )




                      Plaintiff, Tanosha Toney ("Plaintiff') alleges:


                                              PRELIMINARY STATEMENT



            1.        This is an action for damages arising from Defendant's violations of the Fair Debt


            Collection Practices Act, 15 U.S.C. § 1692 etseq.



                                               JURSIDICTION AND VENUE



            2.     This Court has jurisdiction over this action pursuant to NY CPLR §301 .



            3.     Venue is proper in the Supreme Court of the State of New York, Suffolk County pursuant


            to NY CPLR §503(c) because Plaintiff resides in this county and the cause of action arose in this


            county.




                                                            PARTIES




                                                            2       of   7
                                                                                                     INDEX NO.    610625/2021

NYSCEF   DOC.
                   Case 2:21-cv-03914 Document 1-1 Filed 07/12/21 Page 3 ofRECEIVED
                 NO. 1
                                                                            7 PageIDNYSCEF
                                                                                     #: 6 :                        06/09/2021




            4.       Plaintiff is a natural person, who at all relevant times has resided in Islip Terrace, New


            York.



            5.       Defendant is a corporation doing business in the State of New York, with its corporate

            address as 17000 Dallas Parkway, Suite 204, Dallas, Texas 75248 and is "debt collector" as the


            phrase is defined and applied under 1 5 U.S.C. § 1692(a) of the FDCPA in that they regularly attempt


            to collect on debts primarily incurred for personal, family or household purposes.



                                                  FACTUAL STATEMENT



            6.    On a date better known by Defendant, Plaintiff incurred a personal debt for phone services. The


                  debt went delinquent.


            7.    On April 22, 2020, Plaintiff reached a settlement on the debt, and satisfied the debt in full for


                  less than the full balance. Plaintiff received a receipt to this effect from Defendant dated April


                  28, 2020.


            8.    Thereafter, Plaintiff disputed the charges.


            9.    On June 4, 2020, Defendant sent Plaintiff a letter regarding the account which listed the balance


                  as $748.23. The letter states, "The balance due on your account is shown above."


            10. The letter is false and deceptive as Plaintiff no longer owes any debt to Defendant, as it was


                  resolved.


                                             CLASS ACTION ALLEGATIONS


                                                            The Class


            11.      Plaintiff brings this as a class action pursuant to NY CPLR Article 9. Plaintiff seeks to

            represent a class for purposes of liability and statutory damages only. Plaintiff does not seek actual

            damages for the classes.




                                                                    2


                                                                3   of   7
                                                                                                    INDEX   NO.   610625/2021

NYSCEF   DOC.
                  Case
                NO. 1
                       2:21-cv-03914 Document 1-1 Filed 07/12/21 Page 4 ofRECEIVED
                                                                           7 PageIDNYSCEF
                                                                                    #: 7 :                        06/09/2021




            12.    Plaintiff seeks certification of the following class initially defined as follows:


                   Nationwide FDCPA Class: All consumers residing within the United States that have
                   received a letter from Defendant that listed a balance due after the account had been
                   resolved concerning debts used primarily for personal, household, or family purposes,
                   within one year prior to the filing of this Complaint.




                                                         Numerositv


            13.    Upon information and belief, Defendant sent hundreds, if not thousands, of letters to


            consumers throughout the United States stating a balance due after resolution, each of which


            violates the FDCPA. The members of the Class, therefore, are believed to be so numerous that

           joinder of all members is impracticable.


            14.    The exact number and identities of the Class members are unknown at this time and can


            only be ascertained through discovery. Identification of the Class members is a matter capable of

            ministerial determination from the records of Defendant.


                                           Common Questions of Law and Fact


            15.    There are questions of law and fact common to the class that predominates over any


            questions affecting only individual Class members. These common questions of law and fact


            include, without limitation: (i) whether Defendant violated various provisions of the FDCPA; (ii)

            whether the Plaintiff and the Class have been injured by the conduct of Defendant; (iii) whether

            the Plaintiff and the Class have sustained damages and are entitled to restitution as a result of

            Defendant's wrongdoing and, if so, what is the proper measure and appropriate statutory formula

            to be applied in determining such damages and restitution; and (iv) whether the Plaintiff and the

            Class are entitled to declaratory and/or injunctive relief.




                                                          Typicality




                                                                3


                                                            4   of   1
                                                                                                   INDEX NO.     610625/2021

NYSCEF   DOC.
                  Case 2:21-cv-03914 Document 1-1 Filed 07/12/21 Page 5 ofRECEIVED
                NO. 1
                                                                           7 PageIDNYSCEF
                                                                                   #: 8 :                          06/09/2021




            16.    The Plaintiffs claims are typical of the claims of the class members. Plaintiff and all


            members of the Plaintiffs Class defined in this complaint have claims arising out of the common


            uniform course of conduct complained of herein: Plaintiff and each member of the class have


            obviously received a letter from Defendant. Accordingly, Plaintiffs claims are typical of the claims


            of the Class, and Plaintiff has no interests adverse or antagonistic to the interests of other members


            of the Class.


                                         Protecting the Interests of the Class Members


            17.    Plaintiff will fairly and adequately represent the Class members' interests, in that the


            Plaintiffs counsel is experienced and, further, anticipates no impediments in the pursuit and


            maintenance of the class action as sought herein.


            18.    Neither the Plaintiff nor her counsel have any interests, which might cause them not to


            vigorously pursue the instant class action lawsuit.


                                 Proceeding Via Class Action is Superior and Advisable


            19.    A class action is superior to other methods for the fair and efficient adjudication of the


            claims herein asserted.


            20.    The members of the Class are generally unsophisticated individuals, whose rights will not


            be vindicated in the absence of a class action.


            21.     Prosecution of separate actions by individual members of the Class would create the risk of


            inconsistent or varying adjudications resulting in the establishment of inconsistent or varying


            standards for the parties.


            22.     Certification is appropriate in that the questions of law and fact common to members of the


            Plaintiffs Class predominate over any questions affecting an individual member, and a class action


            is superior to other available methods for the fair and efficient adjudication of the controversy.




                                                                  4


                                                              5   of   7
                                                                                                   INDEX NO.    610625/2021

NYSCEF   DOC.
                  Case 2:21-cv-03914 Document 1-1 Filed 07/12/21 Page 6 ofRECEIVED
                NO. 1
                                                                           7 PageIDNYSCEF
                                                                                    #: 9 :                       06/09/2021




            23.      Certification of a class under is appropriate in that the questions of law and fact common to


            members of Plaintiff s Class predominate over any questions affecting an individual member and


            a class action is superior to other available methods for the fair and efficient adjudication of the


            controversy.


            24.      Depending on the outcome of further investigation and discovery, Plaintiff may, at the time


            of class certification motion, seek to certify one or more classes or sub-classes.


            25.      A class action will permit a large number of similarly situated persons to prosecute their


            common claims in a single forum simultaneously, efficiently, and without the duplication of effort


            and expense that numerous individual actions would engender. Class treatment also will permit the


            adjudication of relatively small claims by many Class members who could not otherwise afford to


            seek legal redress for the wrongs complained of herein.


            26.      Absent a class action, the members of the Class will continue to suffer losses borne from


            Defendant's breaches of Class members' statutorily protected rights as well as monetary damages,

            thus allowing and enabling Defendant's conduct to proceed and continue to harm consumers.


            27.      Defendant has acted, and will act, on grounds generally applicable to the Class, thereby


            making appropriate a final injunctive relief or corresponding declaratory relief with respect to the


            Class as a whole.


                                                           COUNT I
                        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                                    15 U.S.C. SI 692 et sea



            28. Plaintiff repeats, realleges, and reincorporates the allegations contained in the paragraphs


                  above and incorporates them as if set forth specifically herein.


            29. Defendant's collection communication violates 15 USC §§ 1692e and 1692e(2) the FDCPA.




                                                                 5


                                                             6   of   7
                                                                                                  INDEX NO.   610625/2021

NYSCEF   DOC.
                 Case 2:21-cv-03914 Document 1-1 Filed 07/12/21 Page 7 of RECEIVED
                NO. 1
                                                                          7 PageID NYSCEF
                                                                                   #: 10 :                     06/09/2021




                  WHEREFORE, Plaintiff respectfully requests that the court grant Plaintiff actual and statutory


            damages, in addition to attorney's fees and costs.




                                                   JURY TRIAL DEMAND


            30.      Plaintiff demands a jury trial on all issues so triable.


            Dated: June 2, 2021.
                                                             Respectfully Submitted,




                                                             Daniel Zemel/Esq.
                                                             Elizabeth Apostola, Esq.
                                                             Zemel Law LLC
                                                             660 Broadway
                                                             Paterson, NJ 07514
                                                             (Tel): 862-227-3106




                                                                 6


                                                             7   of   7
